Citation Nr: 1635379	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right ankle disability.  

2.  Entitlement to service connection for gastrointestinal, fatigue and respiratory disorders, to include as a claimed undiagnosed illness under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from May 1998 to June 2006; during that period of service, the Veteran served in the Republic of Iraq and has Persian Gulf service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was last before the Board in October 2013, at which time the Board awarded service connection for PTSD and memory loss and increased evaluations for his right ankle and residual scars disabilities; the Board additionally denied increased evaluations for allergic rhinitis and tinea pedis at that time.  

Additionally, the Board remanded the lumbar spine, fatigue, gastrointestinal, and respiratory claims for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

As a final initial matter, in a January 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but in an April 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative-as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.  



FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder did not have onset during active service, was not caused by active service, and was not caused or aggravated by his service-connected right ankle disability.  

2.  The Veteran served in the Persian Gulf.

3.  The Veteran has an undiagnosed illness manifested by gastrointestinal, fatigue, and respiratory symptoms that manifested prior to December 31, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for an undiagnosed illness manifested by gastrointestinal, fatigue, and respiratory symptoms have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations in April 2008 and February 2014; these examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection for Lumbar Spine Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  

On appeal, the Veteran has asserted that his lumbar spine disorder is either due to his military service, or alternatively, caused or aggravated by his service-connected right ankle disability.

The Veteran's service treatment records document that he reported low back pain in December 2004 and January 2005.  The Veteran did not seek any further treatment for his lumbar spine pain during military service.  In a May 2006 Report of Medical Assessment, the Veteran did not report any low back pain at that time.  

The Board has reviewed the Veteran's VA treatment records which have been obtained and associated with the claims file; those records do not demonstrate any treatment for lumbar spine complaints.  

After filing his claim of service connection in October 2007, the Veteran underwent a VA examination of his lumbar spine in April 2008.  At that time, the Veteran reported that he had some low back pain develop during military service after injuring his right ankle; he further reported still having some mild low back pain on occasion.  After physical examination, the Veteran was diagnosed with lumbago.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not caused by or a result of his right ankle disability.  The examiner concluded that the Veteran

has a chronic right ankle sprain and claims that his low back pain is secondary to that.  There is some evidence in his record that it was shortly after his ankle injury that he started having back pain that he felt was due to an altered gait.  The Vet[eran] still has some problems with the right ankle, and this could affect his overall gait/mechanics.  However, it is more likely that his back condition is one of a chronic strain/lumbago that is more related to his overall activity (including his past job of firefighting) than specifically to the right ankle.  The right ankle condition requires prolonged chronicity to lead to any real subsequent back condition.  The time frame between his original injury and his complaint of back pain while in the service is not sufficient to support the claim of causation.  

In a November 2013 addendum opinion, a VA examiner opined that the Veteran's lumbar spine was less likely than not related to military service.  He concluded as follows:  

Review of available records reflect this Veteran was evaluated for low back pain during service.  No treatment was offered in light of normal x-rays.  I find no objective evidence to suggest this Veteran developed a chronic back strain during service that resulted in a current chronic low back strain today.  In addition, I am aware of no medical literature to support the notion that a back strain may be caused by or aggravated by an altered gait, especially an altered gait secondary to favoring the left leg.

Finally, the Veteran underwent a VA examination of his lumbar spine disorder in February 2014.  At that time, the Veteran was diagnosed with a lumbar strain.  The Veteran reported that he developed low back pain in 1998 and that his low back pain was aggravated by exercise and heavy lifting during service, until it increased and he sought treatment for that pain in 2005.  The Veteran further reported that after he injured his right ankle in 2003 his low back pain was aggravated due to the limp that ankle injury caused.  The Veteran stated that since discharge from service in 2006 he has had a gradual increase in his low back pain, which he has "off and on, weekly, last[ing] hours, [and which was] aggravated by running, exercise, prolonged walking, standing and heavy lifting."  The Veteran denied any treatment by a specialist, emergency room visit, hospitalization, injections or surgery; he has discussed his low back pain with his primary care physician.  After physical examination, the examiner noted that an April 2008 x-ray showed a normal lumbar spine.  The examiner then concluded that the Veteran's lumbar spine disorder was less likely as not caused by or aggravated by his low back pain in service secondary to favoring the left leg due to the right ankle disability.  The examiner stated as follows:  

The Veteran's [service medical records] document [low back pain (LBP)] in [December 2004] and [January 2005].  [December 13, 2004 Physical Therapy (PT)] consult now [complains of] LBP secondary to favoring right with slight limp.  MRI right ankle torn ATFL A: right ankle laxity and LBP Plan; ankle strengthening and core strengthening.  [January 18, 2005] LBP and right ankle pain PT note no deviation in gait continue home stretch program.  The veteran's available medical records do not document LBP in his problem list at the Orlando VAMC, there are no X-rays for low back till 2008 for his C&P exam.  The Veteran's medical records document the veteran had a physically demanding job as a firefighter when he was discharged.  Available medical records do not document chronicity of condition during and since separation from service.  According to a widely-utilized, literature-based medical reference source, "Up-To-Date", there is no clear evidence to suggest that an injury to one extremity/joint would have any significant impact on another extremity/joint unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged part, and/or shortening of the injured extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).

Based on the foregoing evidence, the Board finds that service connection for a lumbar spine disorder is not warranted.  

The evidence of record demonstrates that the Veteran has been diagnosed with a chronic lumbar strain/lumbago during the appeal period.  Likewise, the Veteran's service treatment records document complaints of low back pain during military service.  Consequently, the first two elements of service connection have been met; likewise, as the Veteran has a service-connected right ankle disability, the first two elements of secondary service connection have also been met in this case.    

A chronic lumbar stain/lumbago is not a noted chronic disability under 38 C.F.R. § 3.309(a); thus, the Board does not find that the need for a nexus has been abrogated in this case.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

The Veteran has stated that his lumbar spine is due to military service or a result of or aggravated by his right ankle disorder.  The Veteran has not been shown to have expertise in medical matters.  Under the facts of this case, whether his back disorder is related to problems with another joint or began during service is a complex matter. As such, his lay opinion is not competent evidence of a nexus between his back disorder and service or his ankle disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Consequently, the only evidence of record regarding medical nexus in this case is the April 2008, November 2013 and February 2014 examiners' opinions.  As those examiners' opinions explain, the Veteran's lumbar spine disorder is likely not related to his military service, but rather more likely due to his post-service occupation as a firefighter.  Moreover, those examiners' considered and rejected the Veteran's lay statements and contentions that his lumbar spine pain had been ongoing since military service and that his right ankle disability either caused or aggravated his lumbar spine condition.  The Board finds these opinions to be the most probative evidence of record and there is no evidence of record to refute those examiners' findings and conclusions.  

Accordingly, the Board must deny service connection for a lumbar spine disorder in this case, on both a direct and secondary basis.  See 38 C.F.R. §§ 3.102, 3.303, 3.310.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Service Connection for Gastrointestinal, Fatigue and Respiratory Disorders

On appeal, the Veteran has asserted that his gastrointestinal, fatigue and respiratory symptoms began in and are related to his military service, to include his service in the Republic of Iraq.  In a January 2010 statement, the Veteran wrote that, ever since returning from Operation Iraqi Freedom, he has had prolonged and severe tiredness that is not relieved by rest and is not related to any other conditions; he has further stated that he suffers from chronic fatigue syndrome or Gulf War syndrome.  He has also stated that he suffers from gastrointestinal problems since his return from service, as well as breathing difficulties.  

The Board has reviewed the Veteran's VA treatment records which have been obtained and associated with the claims file; none of those records document any treatment, complaints or diagnosis of any gastrointestinal, fatigue, or respiratory disorders.  

The Veteran underwent a VA examination in February 2014 of his gastrointestinal, fatigue and respiratory complaints.  

Respecting the Veteran's gastrointestinal complaints, the examiner indicated that the Veteran did not have any stomach or duodenum conditions.  The Veteran reported that he had abdominal pains while in service in approximately 2003; mid-abdominal pain with nausea would come and go and lasted days, he was seen at sick call and did not recall the specifics.  Since that time, he has had the same type of abdominal pain but his nausea is now constant.  He received treatment at VA with medications with temporary relief.  The Veteran denied seeing a gastroenterologist or having had a UGI, EGD, or colonoscopy.  He also denied having been to the emergency room or the hospital, or having surgery for his gastrointestinal condition.  He is seen by a primary care physician and in the past medications-omeprazole and prochlorperazine-for nausea have not helped.  His abdominal pain comes and goes, daily, and lasts a minute to an hour; his pain was a 3-4 out of 10.  

On examination, the examiner noted that the Veteran had recurring episodes of symptoms that were not severe, including abdominal pain and nausea.  The Veteran's gastrointestinal symptoms were not incapacitating and he did not have any of the listed conditions; the examiner, however, noted that the Veteran's VA treatment records noted a March 2013 treatment record for constipation.  The examiner also noted an upper GI study and abdomen x-rays from September 2010, both of which were normal studies.  Finally, the examiner noted that the Veteran's gastrointestinal symptoms impacted his ability to work, resulting in increased absenteeism and an inability to fully perform his tasks.  The examiner did not diagnosis any specific or particular gastrointestinal disorder at that time.  

Regarding his respiratory complaints, the examiner noted that the Veteran had not been diagnosed with any respiratory disorder.  The Veteran reported difficulty exercising, including getting tired easily and having difficulty breathing and being short of breath from exercise like running.  He felt like he had to take deep breaths frequently throughout the day.  The Veteran reported these symptoms began after his deployment in 2003 and that since that time they have gotten worse.  He further reported being treated in the past with inhalers without relief.  He denied having been to the emergency room or seeing a specialist for his respiratory condition.  The examiner noted a September 2009 chest x-ray which was negative.  

On examination, the examiner noted that the Veteran did not take any oral or parenteral corticosteroid or inhaled medications, nor did he take any oral bronchodilators, antibiotics or outpatient oxygen therapy.  The examiner noted that the Veteran did not have any of the pulmonary conditions listed.  However, the Veteran's respiratory symptoms did impact his ability to work a physically demanding job with prolonged standing, walking and lifting.  The examiner did not diagnosis any specific or particular respiratory disorder at that time.  

Finally, respecting the Veteran's fatigue complaints, the examiner noted that he did not have a diagnosis of chronic fatigue syndrome.  The Veteran reported that he developed fatigue while in service in approximately 2003 and noted that he was tired by the end of the day; he fatigue has gradually increased since that time.  Presently, the Veteran reported always feeling exhausted; he worked full-time and during his lunch breaks he has to relax and drink coffee to increase his stamina.  He also took vitamins daily to help his fatigue.  The Veteran reported that he used to exercise daily, but that now his exercise is only walking 10-15 minutes a day.  He further reported that he does not sleep well and wakes up tired; he has been prescribed a sleeping medication, which helped him sleep, although he still woke up tired.  He also reported having a lab work-up, although he has not been referred to a specialist for his fatigue.  

On examination, the examiner noted that the Veteran was not on continuous medication for his fatigue.  The Veteran did not have an acute onset of chronic fatigue syndrome, nor did the Veteran have debilitating fatigue that reduced his daily activity level to 50 percent of his pre-illness level.  The examiner concluded that the Veteran did not have any findings, signs or symptoms, including cognitive impairment, attributable to chronic fatigue syndrome.  The Veteran's fatigue did not restrict his routine daily activities compared to his pre-illness level, nor did it result in periods of incapacitation.  The examiner finally concluded that the Veteran's fatigue symptoms did not impact his ability to work.  The examiner did not diagnosis any specific or particular fatigue disorder at that time.  

After performing the above examinations, the examiner opined that the Veteran's claimed disability manifested by fatigue, gastrointestinal symptoms, and/or respiratory symptoms was less likely as not caused by, or a result of, or aggravated by onset during, or otherwise casually or etiologically related to the Veteran's military service.  The examiner further opined that

[t]he Veteran's claimed fatigue, digestive symptoms and respiratory symptoms have not been properly evaluated to date with his [primary care physician] and therefore the Veteran has not had an evaluation for these symptoms.  Available medical records do not evaluate and make clinically known diagnosis for these symptoms.  Therefore, until further evaluation of the Veteran's claimed chronic disability manifested by fatigue, gastrointestinal symptoms and/or respiratory symptoms is that it is less likely as not due to the lack of evidence.  

The Veteran is seeking service connection for gastrointestinal, fatigue and respiratory symptoms, to include as due to undiagnosed illness.  As an initial matter, as noted in the Introduction section above, the Board finds that the Veteran is a Persian Gulf Veteran within the definition of 38 C.F.R. § 3.317 as a result of his documented service in the Republic of Iraq in 2003.  See 38 C.F.R. § 3.2(i).

As a Persian Gulf Veteran, the Veteran may be entitled to compensation if he "exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]" which have manifested to a compensable degree either in service or no later than December 31, 2016, and such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  See 38 C.F.R. § 3.317 (2015).  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  See 38 C.F.R. § 3.317(a), (b). 

A qualifying chronic disability means a chronic disability resulting in an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).

In this case, the Board notes that the Veteran was not diagnosed with any gastrointestinal, respiratory or fatigue disorders.  Rather, however, the examiner noted that the Veteran had respiratory and gastrointestinal symptoms in the February 2014 VA examinations, and that those symptoms impaired the Veteran's ability to work.  

Moreover, the examiner noted that the Veteran reported several fatigue symptoms, although the examiner did not note any on examination or that such impaired his ability to work.  Despite those findings by the February 2014 examiner, the Board finds the Veteran to be competent and credible with respect to his reported fatigue symptoms.  See Jandreau, supra.  

Consequently, the evidence of record demonstrates that the Veteran has gastrointestinal, fatigue, and respiratory signs and symptoms which are not associated with any known diagnosis.  Thus, based on the fact that the Board has found that the Veteran is competent and credible as to his fatigue symptoms, and the February 2014 examiner noted respiratory and gastrointestinal signs and symptoms without any firm diagnosis, the Board finds that such represents an undiagnosed illness within the meaning of 38 C.F.R. § 3.317, such that the Board finds that the Veteran has a qualifying chronic disability.  

Accordingly, given that the Veteran has qualifying chronic disability under 38 C.F.R. § 3.317-an undiagnosed illness manifested by gastrointestinal, fatigue, and respiratory symptoms-and given that he has the requisite Persian Gulf service and that such a disability manifested before December 31, 2016, the Board finds that service connection for that disability is warranted on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.317.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for an undiagnosed illness manifested by gastrointestinal, fatigue, and respiratory symptoms is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


